
	
		II
		Calendar No. 487
		112th CONGRESS
		2d Session
		S. 225
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2011
			Ms. Klobuchar (for
			 herself, Mr. Cornyn,
			 Mr. Leahy, Mrs.
			 Feinstein, Mr. Schumer,
			 Mr. Whitehouse, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			August 2, 2012
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To permit the disclosure of certain information for the
		  purpose of missing child investigations.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Information About Missing
			 Children Act of 2011.
		2.Disclosure of
			 information relating to a missing or exploited child
			(a)In
			 generalChapter 110 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2260B.Disclosure of
				information relating to a missing or exploited child
						(a)In
				generalNotwithstanding any other provision of law and except as
				provided under subsection (d), pursuant to and upon the grant of an ex parte
				order by a Federal district court judge or magistrate under subsection (b), any
				information held by any Federal agency with respect to an individual shall be
				open (but only to the extent necessary as provided in such order) to inspection
				by, or disclosure to, officers or employees of any Federal agency—
							(1)who are personally
				and directly engaged in an investigation, judicial or administrative
				proceeding, or Federal grand jury proceeding pertaining to the enforcement of a
				Federal criminal statute relating to the case of a missing or exploited child;
				or
							(2)who seek such an
				order on behalf of a State or local law enforcement agency under subsection
				(c).
							(b)Application for
				orderA Federal officer seeking an ex parte order under this
				section shall submit an application to a Federal district court judge or
				magistrate and upon such application, the judge or magistrate may grant the
				order if the judge or magistrate determines on the basis of the facts submitted
				by the Federal officer that—
							(1)there is
				reasonable cause to believe, based upon information believed to be reliable,
				that an act of kidnapping or exploitation of a minor has been committed;
							(2)there is
				reasonable cause to believe that the information sought is or may be relevant
				to a matter relating to the commission of the act;
							(3)the information is
				sought exclusively for use in a criminal investigation or proceeding concerning
				the act; and
							(4)the information
				sought cannot reasonably be obtained, under the circumstances, from another
				source.
							(c)Disclosure to
				State and local law enforcement agencies
							(1)In
				generalUpon a written request which meets the requirements of
				paragraph (3) by a State or local law enforcement agency investigating the case
				of a missing or exploited child within the venue of any Federal district court,
				a Federal officer—
								(A)may apply for an
				ex parte order from such court under subsection (a)(2) with respect to such
				case; and
								(B)may disclose the
				name and mailing address of the individual obtained as a result of such an
				order to the State or local law enforcement agency making such request for the
				sole purpose of locating a missing or exploited child.
								(2)ProhibitionA
				State or local law enforcement agency that receives information under paragraph
				(1)(B) shall not disclose the information to any other person.
							(3)Written
				requestA written request meets the requirements of this
				paragraph if the request sets forth—
								(A)such information
				as is necessary to identify the individual with respect to whom an ex parte
				order is sought, including the name and last known mailing address of the
				individual; and
								(B)the specific
				reason or reasons why the disclosure of the name and mailing address is
				relevant to the investigation of a case of a missing or exploited child.
								(d)Confidential
				informants; impairment of investigationsThe head of the relevant
				agency shall not disclose any information with respect to an individual under
				this section if the head of the agency determines and certifies to the court
				that issued an order under subsection (b) that such a disclosure would identify
				a confidential informant or seriously impair a civil or criminal
				investigation.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 110 of title 18,
			 United States Code, is amended by adding after the item relating to section
			 2260A the following:
				
					
						2260B. Disclosure of
				information relating to a missing or exploited
				child.
					
					.
			
	
		1.Short titleThis Act may be cited as the
			 Access to Information About Missing
			 Children Act of 2012.
		2.Disclosure of
			 information relating to a missing or exploited child
			(a)In
			 generalChapter 110 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					2260B.Disclosure of
				information relating to a missing or exploited child
						(a)In general
							(1)DisclosureNotwithstanding
				any other provision of law and except as provided under subsection (c),
				pursuant to and upon the grant of an ex parte order by a Federal district court
				judge or magistrate under subsection (b), the mailing address held by the
				Internal Revenue Service with respect to an individual shall be open (but only
				to the extent necessary as provided in such order) to inspection by, or
				disclosure to, any Federal law enforcement officer—
								(A)who is personally and
				directly engaged in an investigation, judicial or administrative proceeding, or
				Federal grand jury proceeding pertaining to the enforcement of a Federal
				criminal statute relating to the case of a missing or exploited child;
				or
								(B)who seeks such an order
				on behalf of a State or local law enforcement agency under subsection
				(e).
								(2)ProhibitionA
				Federal law enforcement officer who receives information under paragraph (1)
				shall not willfully disclose the information to any person not personally and
				directly engaged in the investigation or proceeding to which the information
				relates. Any violation of this paragraph shall be a felony punishable upon
				conviction by a fine in any amount not exceeding $5,000, or imprisonment of not
				more than 5 years, or both, together with the costs of prosecution.
							(b)Application for
				orderA Federal law enforcement officer seeking an ex parte order
				under this section shall submit an application to a Federal district court
				judge or magistrate and upon such application, the judge or magistrate may
				grant the order if the judge or magistrate determines on the basis of the facts
				submitted by the Federal law enforcement officer that—
							(1)there is reasonable cause
				to believe, based upon information believed to be reliable, that an act of
				kidnapping or exploitation of a minor has been committed;
							(2)there is reasonable cause
				to believe that the information sought is relevant to a matter relating to the
				commission of the act;
							(3)the information is sought
				exclusively for use in a criminal investigation or proceeding concerning the
				act;
							(4)the information relates
				to an individual for whom there is reasonable cause to believe has committed
				the act, conspired to commit the act, or aided or abetted the act, or for whom
				there is reasonable cause to believe has direct knowledge of the act;
				and
							(5)the information sought
				cannot reasonably be obtained, under the circumstances, from another
				source.
							(c)Rule of
				constructionNothing in this section shall be construed to limit
				the ability of any Federal agency to disclose the mailing address of an
				individual as authorized under any other provision of law.
						(d)Disclosure to State and
				local law enforcement agencies
							(1)In
				generalUpon a written request by a State or local law
				enforcement agency investigating the case of a missing or exploited child
				within the venue of any Federal district court that contains sufficient
				information to allow a Federal law enforcement officer to submit an application
				meeting the requirements of subsection (b), a Federal law enforcement
				officer—
								(A)may apply for an ex parte
				order from such court under subsection (a)(1)(B) with respect to such case;
				and
								(B)may disclose the mailing
				address of the individual obtained as a result of such an order to the State or
				local law enforcement agency making such request for the use exclusively in a
				criminal investigation or proceeding concerning a missing or exploited
				child.
								(2)ProhibitionAny
				individual employed by a State or local law enforcement agency that receives
				information under paragraph (1)(B) shall not willfully disclose the information
				to any other person. Any violation of this paragraph shall be a felony
				punishable upon conviction by a fine in any amount not exceeding $5,000, or
				imprisonment of not more than 5 years, or both, together with the costs of
				prosecution.
							(e)Confidential
				informants; impairment of investigationsThe Secretary of the
				Treasury, or the Secretary's delegate, shall not disclose any information with
				respect to an individual under this section if the Secretary determines and
				certifies to the court that issued an order under subsection (b) that such a
				disclosure would identify a confidential informant or seriously impair a civil
				or criminal
				investigation.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 110 of title 18,
			 United States Code, is amended by adding after the item relating to section
			 2260A the following:
				
					
						2260B. Disclosure of
				information relating to a missing or exploited
				child.
					
					.
			
	
		August 2, 2012
		Reported with an amendment
	
